141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ruth M. LANG, Appellant,v.WASHINGTON UNIVERSITY SCHOOL OF MEDICINE;  Robert Lee,Ph.D., Supervisor, Appellees.
No. 97-2167.
United States Court of Appeals, Eighth Circuit.
Submitted March 5, 1998.Filed March 20, 1998.

Appeal from the United States v. District Court for the Eastern District of Missouri.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
UNPUBLISHED
PER CURIAM.


1
Ruth M. Lang appeals from the final judgment entered in the United States District Court1 for the Eastern District of Missouri granting summary judgment in favor of defendants, Lang's former employer and supervisor, in Lang's employment discrimination action.  Having carefully reviewed the record and the parties' briefs, we conclude summary judgment was proper.  Lang did not rebut defendants' evidence that she was terminated for legitimate, nondiscriminatory reasons, including her insubordination and her disrespectful and inappropriate behavior, and not because of her age or disability.  See Palmer v. Circuit Court, 117 F.3d 351, 352 (7th Cir.1997) (unacceptable employee conduct precipitated by mental illness is not protected under ADA), cert. denied, --- U.S. ----, 118 S.Ct. 893, 139 L.Ed.2d 879 (1998);  Maddox v. University of Tenn., 62 F.3d 843, 847-48 (6th Cir.1995) (same);  Tart v. Hill Behan Lumber Co., 31 F.3d 668, 671 (8th Cir.1994) (federal employment discrimination decisions are authoritative under Missouri Human Rights Act);  Nelson v. Boatmen's Bancshares, Inc., 26 F.3d 796, 801 (8th Cir.1994) (claimant has burden to prove age discrimination was true reason for termination);  Miner v. Bi-State Dev.  Agency, 943 F.2d 912, 913-14 (8th Cir.1991) (insubordination constitutes nondiscriminatory reason to terminate employee).  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The Honorable DONALD J. STOHR, United States District Judge for the Eastern District of Missouri